Mahoney, P. J., and Kane, J.,
dissent and vote to reverse in the following memorandum by Kane, J. Kane, J. (dissenting). We are of the opinion that the trial court lacked statutory authority to impose a limitation on the acceptance of a Grand Jury report. CPL 190.85 provides, in relevant part, as follows: “2. The court to which such report is submitted * * * shall make an order accepting and filing such report *** only if the court is satisfied that ***: (a) The report *** is supported by the preponderance of the credible and legally admissible evidence; and (b) *** each person named therein was afforded an opportunity to testify before the grand jury prior to the filing of such report” (emphasis added). Both requirements were satis*656fied in this case. Indeed, in its order entered May 29, 1980, the court specifically found that the report in question was supported by the preponderance of the credible and legally admissible evidence. Its further direction redacting therefrom the name of a public servant who resigned after the filing of the report as a precondition for acceptace represents, in our view, an effort to graft additional provisions upon an act of the Legislature by judicial fiat" The majority rests its affirmance upon language contained in our opinion in Matter of Reports of Saratoga County Grand Jury for March 1979 Term (Report R-A) (77 AD2d 399). However, the comments in reference to a resigned public servant were mere dicta, totally unnecessary to the ultimate decision and not relevant to the question presented. Upon reflection, we do not believe they should have been included in our decision. In any event, now that the issue is squarely before us, we conclude that the plain wording of the statute mandates a reversal and an acceptance of the report in question.